HEAD, J.
Whether the Georgia Code which was •admitted in evidence, purported to have been printed *510by authority of the State or not, it was not proper to introduce the whole volume. But it was not objected to on that ground. We have not examined the volume in the library, as counsel agreed might be done, as the judgment must be reversed for another cause. If it should become necessary to have the question decided, let it come before us by bill of exceptions in the regular way.
There was no conflict in the evidence going to show that Savage signed the note or bond sued on, after it had been fully executed and had become a complete contract between the other parties; and that it was signed by him as surety without any new or additional consideration. The letter he afterwards wrote concerning it, was as much a nudum pactum as the note or bond. He was, therefore, entitled to the general charge in his favor, if he had requested it. The verdict was contraiy to the law and the evidence, and on that ground the motion for a new trial ought to have been granted. If the instrument was sealed, there can be no recovery under the present complaint.
Reversed and remanded.